UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Deutsche Telekom AG Bonn - ISIN no. DE0005557508 - - Securities identification code 555 750 - Invitation to the shareholders’ meeting We hereby invite our shareholders to attend the shareholders’ meeting on Thursday, April 30, 2009, at 10:00 a.m. to be held at the LANXESS arena, Willy-Brandt-Platz 1, 50679 Cologne (Germany). This translation is for courtesy purposes only. The German original prevails. Agenda 1.Submissions to the shareholders' meeting pursuant to § 176 (1) sentence 1 of the AktG (Aktiengesetz - German Stock Corporation Act). The Board of Management submits the following draft resolutions pursuant to § 176 (1) sentence 1 of the AktG to the shareholders' meeting: ● The approved annual financial statements of Deutsche Telekom AG as of December 31, ●
